ITEMID: 001-22597
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: SLAVICEK v. CROATIA
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Antun Slaviček, is a Croatian citizen, who was born in 1935 and lives in Čakovec.
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 17 October 1992 the applicant lent to S.H. 6,820,000 Croatian Dinars (HRD) for a period of three months at a rate of interest of 3%. He also lent to N.Š.F., a company in Zagreb HRD 3,100,000 for periods of three to twelve months at a rate of interest of 40%.
On 17 November 1992 he lent to T.T.B., a company in Zagreb, 5,370 German Marks (DEM) for periods of three to twelve months at a rate of interest of 30%.
As the said companies failed to repay the loans, the applicant instituted three sets of proceedings in the Zagreb Municipal Court (Općinski sud u Zagrebu).
On 15 October 1993 the applicant filed two separate civil actions for re-payment of his loans, one against T.B., the owner of the company T.T.B. and the other against N.Š., the owner of the company N.Š.F.
On 18 April 1994 the applicant filed yet another action for re-payment of his loan, against S.H.
All three sets of proceedings are pending before the court of first instance.
Section 59 (4) of the Constitutional Act on the Constitutional Court (entered into force on 24 September 1999 - hereinafter “the 1999 Constitutional Court Act” - Ustavni zakon o Ustavnom sudu) reads as follows:
“The Constitutional Court may, exceptionally, examine a constitutional complaint prior to exhaustion of other available remedies, if it is satisfied that a contested act, or failure to act within a reasonable time, grossly violates a party’s constitutional rights and freedoms and that, if it does not act a party will risk serious and irreparable consequences.”
Section 26 of the Constitutional Act on the Changes of the Constitutional Act on the Constitutional Court (entered into force on 15 March 2002, published in the Official Gazette no. 29 of 22 March 2002 - hereinafter “The Act of 15 March 2002” - Ustavni zakon o izmjenama i dopunama Ustavnog zakona o Ustavnom sudu Republike Hrvatske) introduced a new Section 59 (a), which subsequently became Section 63 of the 2002 Constitutional Act on the Constitutional Court. The relevant parts of that Section read as follows:
(1) The Constitutional Court shall examine a constitutional complaint even before all legal remedies have been exhausted in cases when a competent court has not decided within a reasonable time a claim concerning the applicant’s rights and obligations or a criminal charge against him ...
(2) If the constitutional complaint ... under paragraph 1 of this Section is accepted, the Constitutional Court shall determine a time-limit within which a competent court shall decide the case on the merits...
(3) In a decision under paragraph 2 of this Article, the Constitutional Court shall fix appropriate compensation for the applicant in respect of the violation found concerning his constitutional rights ... The compensation shall be paid from the State budget within a term of three months from the date when the party lodged a request for its payment.
